of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-129438-09 uil 280f the honorable ike skelton u s house of representatives washington dc dear mr skelton i am responding to your date letter to commissioner shulman you asked whether the irs intends to impose tax on individuals for the personal calls they make using their employer-provided cell phones we are not imposing such a tax current law already imposes tax on individuals who use employer-provided cell phones to make personal calls we recently issued notice_2009_46 to request public comment on ways to reduce the burden on taxpayers of complying with current law we share your concern about the costly paperwork and recordkeeping required to track personal calls made with an employer-provided cell phone commissioner shulman in a statement released on date explained that we are aware that this law is burdensome poorly understood by taxpayers and difficult to administer consistently he and treasury secretary geithner formally requested that the congress act to make clear that neither employers nor employees will face tax consequences for personal_use of employer-provided cell phones i hope this information is helpful if you need further assistance please call me or ------- ---------------------at --------------------- sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax accounting
